

EXHIBIT 10.5


MESSAGINGDIRECT LTD.
(the “Corporation”)


AMENDED AND RESTATED EMPLOYEE SHARE OPTION PLAN
AS AMENDED BY THE BOARD OF DIRECTORS ON MARCH 7, 2006





ARTICLE 1  
DEFINITIONS




1.1  
Definitions



In this Share Option Plan:



(a)  
AFFILIATE has the meaning ascribed to it in Section 2 of the Business
Corporations Act, Alberta, as amended from time to time.




(b)  
BOARD means the Board of Directors of the CORPORATION;




(c)  
BUSINESS DAY means any day, other than a Saturday, Sunday or statutory holiday
in Alberta.




(d)  
COMMITTEE means the BOARD or any committee of the BOARD designated by the BOARD
as the committee for the purposes of this PLAN.




(e)  
CORPORATION means MESSAGINGDIRECT LTD. or any AFFILIATE of MESSAGINGDIRECT LTD.
that adopts this Plan.




(f)  
ELIGIBLE PERSON means any director, officer, full time employee of the
CORPORATION or of any AFFILIATE, and any other person as the COMMITTEE
determines is providing key services to the CORPORATION or any AFFILIATE and is
accepted by the COMMITTEE for the purposes of the PLAN as an ELIGIBLE PERSON.




(g)  
EXERCISE PRICE means an amount per SHARE in Canadian or United States funds
established by the COMMITTEE at the time of the granting of an OPTION, at which
SHARES may be purchased by the OPTIONEE, as adjusted pursuant to Section 4.2
hereof;




(h)  
OPTION means an option to purchase SHARES granted to an ELIGIBLE PERSON under
this PLAN;




(i)  
OPTION DATE means with respect to each grant of an OPTION the date upon which
the COMMITTEE grants the OPTION;




(j)  
“PLAN” means this Share Option Plan, as amended;






(k)  
OPTIONEE means an ELIGIBLE PERSON to whom an OPTION has been granted;




(l)  
SHARES means the common shares of the CORPORATION, or, in the event of an
adjustment contemplated by Section 4.2 hereof, the other shares and securities
to which an OPTIONEE may be entitled upon exercise of an OPTION, as a result of
the adjustment;






ARTICLE 2  
PURPOSE OF THE PLAN




2.1  
Purpose



The purpose of the PLAN is to assist the CORPORATION and its AFFILIATES to
attract, retain and motivate employees, officers, directors and consultants by
conveying a sense of pride of ownership and the potential to achieve significant
personal wealth by contributing to the successful growth of the CORPORATION, and
to be achieved by permitting such persons to participate in the growth and
development of the CORPORATION and its AFFILIATES through the acquisition of
OPTIONS.





ARTICLE 3  
ADMINISTRATION OF THE PLAN




3.1  
Administration



The PLAN shall be administered by the COMMITTEE.



3.2  
Powers



The COMMITTEE shall have the power, where consistent with the general purpose
and intent of the PLAN, and subject to the specific provisions of the PLAN:



(a)  
to establish policies, procedures and to adopt rules and regulations for
carrying out the purposes, provisions and administration of the PLAN;




(b)  
to interpret and construe the PLAN and to determine all questions arising out of
the PLAN and any OPTION and any interpretation or construction made by the
COMMITTEE shall be final, binding and conclusive for all purposes;




(c)  
to determine which ELIGIBLE PERSONS will be granted OPTIONS;




(d)  
to determine the terms and provisions of any grant of OPTION, including the time
or times when any OPTION is exercisable and any restrictions on exercise of the
OPTION or on the SHARES to be issued on exercise of the OPTION;




(e)  
to determine the terms and provisions of any agreements or documents arising
from the PLAN;




(f)  
to determine the number of SHARES covered by each OPTION; and




(g)  
to determine the EXERCISE PRICE.






ARTICLE 4  
SHARES SUBJECT TO PLAN




4.1  
SHARES Available

 
The number of SHARES available for issuance upon exercise of OPTIONS granted
shall be as specified by the BOARD from time to time provided that, subject to
the provisions of Section 4.2, the total number of SHARES so available together
with those previously issued under the PLAN shall not exceed five million
(5,000,000) SHARES at the date of the grant of any OPTION. If any OPTION shall
lapse or terminate for any reason without having been exercised in full, the
unpurchased SHARES that are the subject of that OPTION shall be available for
future OPTIONS.



4.2  
Adjustments

 
The number of SHARES subject to the PLAN, the number of SHARES optioned and the
EXERCISE PRICE shall be adjusted by the BOARD to give effect to adjustments
resulting from subdivisions or consolidations or reclassifications or changes
to, Class “A” shares or SHARES, the payment of stock dividends by the
CORPORATION (other than dividends in the ordinary course) or other relevant
changes in the capital of the CORPORATION.





ARTICLE 5  
ELIGIBILITY AND GRANT




5.1  
Eligibility

 
Options may only be granted to ELIGIBLE PERSONS. Any member of the COMMITTEE
shall be eligible to be granted OPTIONS notwithstanding that such person shall
be a member of the COMMITTEE.



5.2  
Grant

 
The COMMITTEE may, from time to time, grant OPTIONS to ELIGIBLE PERSONS. Each
ELIGIBLE PERSON who receives a grant of an OPTION shall receive a written
notification from the CORPORATION specifying the relevant terms and provisions
of the grant of the OPTION.
 


 



5.3  
Term

 
In no event may the term of an OPTION exceed eight (8) years from the OPTION
DATE, unless extended pursuant to the adoption of the PLAN under Article 9
hereof.



5.4  
Non-Transferable



The OPTIONS granted hereunder are not transferable, except pursuant to a
domestic relations order (within the meaning of Rule 16a-12 of the Securities
Exchange Act of 1934, as amended).





ARTICLE 6  
TERMINATION OF OPTION




6.1  
Termination

 
Subject to Section 6.2 hereof, an OPTION shall expire and terminate and be
incapable of exercise immediately upon the OPTIONEE ceasing to be an ELIGIBLE
PERSON. A person other than a director, officer or full time employee of the
CORPORATION or of any AFFILIATE shall cease to be an ELIGIBLE PERSON ten (10)
BUSINESS DAYS after receipt of notice to that effect from the CORPORATION.



6.2  
Rights in Certain Circumstances

 
If before the expiry of an OPTION:
 



(a)  
the OPTIONEE ceases to be an ELIGIBLE PERSON as a result of a death or
employment terminating as a result of permanent disability, then the OPTION may
be exercised by the OPTIONEE or, in the event of death, by his legal
representative only within twelve (12) months of the date of death or ceasing
employment as a result of permanent disability or retirement but only to the
extent that the OPTIONEE was entitled to exercise the OPTION at the date of
death or termination of employment;




(b)  
the OPTIONEE ceases to be an ELIGIBLE PERSON as a result of resignation or
termination of employment, without cause, by the CORPORATION or an AFFILIATE,
then the OPTION may be exercised by the APPOINTEE only within sixty (60) days of
the resignation or termination but only to the extent that the OPTIONEE was
entitled to exercise the OPTION at the date of resignation or termination;




(c)  
the OPTIONEE ceases to be an ELIGIBLE PERSON as a result of the OPTIONEE
receiving written notice to that effect from the CORPORATION as provided for in
Section 6.1 hereof, then the OPTION may be exercised by the OPTIONEE only within
sixty (60) days of the OPTIONEE ceasing to be an ELIGIBLE PERSON but only to the
extent that the OPTIONEE was entitled to exercise the OPTION at the date that
the OPTIONEE ceased to be an ELIGIBLE PERSON;




(d)  
the OPTIONEE ceases to be an ELIGIBLE PERSON as a result of termination of
employment, for cause, by the CORPORATION or an AFFILIATE, then the OPTION may
be exercised by the OPTIONEE only within five (5) days of the termination but
only to the extent that the OPTIONEE was entitled to exercise the OPTION at the
date of termination.




(e)  
an order is made by a court of competent jurisdiction pursuant to the
Matrimonial Property Act (Alberta) or other similar legislation purporting to
deal with any SHARES held by the OPTIONEE or there is a seizure or attachment in
any way of any SHARES held by the OPTIONEE for the payment of any judgment or
order, then the OPTION may be exercised by the OPTIONEE only within five days of
the occurrence of such event but only to the extent that the OPTIONEE was
entitled to exercise the OPTION as of the date of the occurrence of such event;




(f)  
the OPTIONEE purports to sell, transfer, assign, pledge, hypothecate, mortgage
or encumber any of the SHARES held by the OPTIONEE, other than to the
CORPORATION, then the OPTION may be exercised by the OPTIONEE only within five
(5) days of the occurrence of such event but only to the extent that the
OPTIONEE was entitled to exercise the OPTION as of the date of the occurrence of
such event.



The foregoing provisions shall not have the effect of extending any OPTION
beyond the period for exercise in accordance with its terms.





ARTICLE 7  
AMENDMENT OR TERMINATION OF PLAN




7.1  
Amendment or Termination



The PLAN may be amended by the BOARD as it may from time to time deem advisable.
The BOARD may, in its discretion, terminate or fix a date for the termination of
the PLAN. No amendment or termination of the PLAN may increase any EXERCISE
PRICE other than by way of an adjustment contemplated by Section 4.2.





ARTICLE 8  
EXERCISE OF OPTIONS




8.1  
Exercise



Subject to the provisions of the PLAN, an OPTION may be exercised from time to
time by delivery to the CORPORATION at its registered office of a written notice
of exercise addressed to the secretary of the CORPORATION specifying the number
of SHARES with respect to which the OPTION is being exercised and accompanied by
payment in full of the EXERCISE PRICE of the SHARES to be purchased.
Certificates for SHARES that are the subject of the exercise of an OPTION shall
be issued and delivered to the OPTIONEE within a reasonable time following the
receipt of the notice and payment.





ARTICLE 9  
ADOPTION




9.1  
Upon Transaction Systems Architects, Inc. (“TSA”) adopting this PLAN the term of
each OPTION due to expire on or after the date of the Combination Agreement made
inter alia, among TSA and the CORPORATION and on or before the effective date
thereunder shall be extended to February 28, 2001 and any then outstanding
unvested OPTION shall automatically accelerate and become fully vested and
immediately exercisable as of the effective date of the adoption of the PLAN by
TSA.






ARTICLE 10  
MISCELLANEOUS




10.1  
Rights Prior to Exercise



An OPTIONEE shall not have any rights as a shareholder of the CORPORATION with
respect to any of the SHARES covered by an OPTION until the OPTIONEE has
exercised the OPTION in accordance with the terms of the PLAN. Nothing herein or
in an OPTION shall confer on the OPTIONEE any right or interest whatsoever as a
holder of SHARES or other securities of the CORPORATION or any other right or
interest in any property of the CORPORATION except as herein expressly provided.



10.2  
Employment Rights Not Conferred



Nothing in the PLAN or any OPTION shall confer upon any OPTIONEE any right to
continue in the employment of the CORPORATION or any AFFILIATE or affect in any
way the right of the CORPORATION or any AFFILIATE to terminate the employment of
an OPTIONEE at any time. Nothing in the PLAN or in any OPTION shall be deemed or
construed to constitute an agreement or an expression of intent on the part of
the CORPORATION or any AFFILIATE to extend the employment of an OPTIONEE beyond
the time that the OPTIONEE would normally be retired pursuant to any provisions
of any present or future retirement plan or policy of the CORPORATION or any
AFFILIATE, or beyond the time at which the OPTIONEE would otherwise be retired
pursuant to the provisions of any contract of employment with the CORPORATION or
an AFFILIATE.



10.3  
Singular, Plural and Gender



Wherever the singular, plural, masculine, feminine or neuter is used throughout
this PLAN, the same shall be construed as meaning the singular, plural,
masculine, feminine or body corporate where the facts or context so requires.







10.4  
Governing Law



This PLAN shall be governed and applied in accordance with the laws of the
Province of Alberta, Canada.



10.5  
Notice



Any notice permitted or contemplated to be given to an OPTIONEE may be given by
the CORPORATION in writing addressed to the address of the OPTIONEE set forth in
the OPTION CERTIFICATE or such other address as shall have been specified by the
OPTIONEE by written notification to the CORPORATION and such a notice to the
OPTIONEE shall be effective for all purposes of the PLAN.




DATED at the City of Edmonton, in the Province of Alberta, this _____ day of
______________________, 2001.


MESSAGINGDIRECT LTD.




Per:        


Per:        






The foregoing Amended and Restated Stock Option plan is hereby expressly adopted
by Transaction Systems Architects, Inc.




DATED at the City of Omaha, in the State of Nebraska, this _____ day of
______________________, 2001.




TRANSACTION SYSTEMS ARCHITECTS, INC.


Per:        


Per:        





